Title: To Thomas Jefferson from Francis Eppes, 19 November 1791
From: Eppes, Francis
To: Jefferson, Thomas



Dr. Sir
Novr. 19th 1791

This will be handed to you by my Friend Colo. Bird, who coming to Philadelphia I have taken the liberty of introducing to your acquaintance. There are few people whom I should presume to give a letter of this kind, however, from Colo. Bird’s knon good character as a Gentleman and Patriot I flater myself this introduction will meet with your approbation.
I have the pleasure to inform you that the Family are well. Betsey is perfectly recoverd and in a fair way to recover her good looks. She as well as the rest of the Family desire to join with me in wishing you and Polly every good this world affords. I am Dr Sir Your Friend

Frans. Eppes

